AVENANT A LA CONVENTION

entre
l'Etat Tunisien
et
l'Agip Mineraria
signée à Tunis le 10 juin 1960

— Permis du Sud —
AVENANT

à la Convention entre l’'ETAT TUNISIEN et l’'AGIP MINERARIA signée à Tunis
le 10 juin 1960

Entre les soussignés:

— lPETAT TUNISIEN, représenté par M. le Secrétaire d'Etat au Plan et à
l'Economie Nationale, M. Ahmed Ben Salah, sous réserve d'approbation par loi des
présentes de la part de M. le Président de la République Tunisienne;

— l'AGIP S.p.A. Société par Actions dont le siège est à Rome, représentée
par M. Marcello Boldrini, Président de l’Ente Nazionale Idrocarburi - ENI;

— la SOCIETE ITALO-TUNISIENNE D'EXPLOITATION PETROLIERE -
SITEP - Société Anonyme dont le siège est à Tunis, représentée par M. Cesare
Gavotti:

Il est préliminairement exposé ce qui suit:

1. - Une Convention a été signée le 10 juin 1960 entre l’'ETAT TUNISIEN
et la Société AGIP MINERARIA S.p.A. prévoyant la recherche et l’exploitation de
substances minérales du second groupe — telles que définies à l’Article premier du
Décret du ler janvier 1958 (14 rabia II, 1872) sur les mines — à confier, aux ter-
mes d’un Accord définitif à stipuler, à la Société Italo-Tunisienne d'Exploitation Pé-
trolière - SITEP, Société Anonyme que l’AGIP MINERARIA S.p.A. s’engageait à
constituer.

2. - Par la loi 60-12 du 26 juillet 1960, M. le Président de la République Tu-
nisienne a donné son approbation à la Convention précitée.

8. - Conformément aux dispositions de l'Article premier de cette Conven-
tion, l'AGIP MINERARIA S.p.A. a procédé à la constitution de la SITEP le 24 jan-
vier 1961.
4. - L'ETAT TUNISIEN, l’'AGIP MINERARIA S.p.A. et la SITEP ont signé,
le 3 novembre 1961, l’Accord définitif mentionné au paragraphe 1 ci-dessus, un Pro-
tocole additionnel y relatif, le Cahier des Charges y annexé, ainsi qu’un Contrat
relatif à la zone B. En application du susdit Accord définitif et du Contrat relatif à
la zone B, la SITEP a déployé, conformément aux termes du Cahier des Charges
présenté, son activité de recherche dans les zones qui lui avaient été octroyées et
dans la zone B.

5. - L'AGIP MINERARIA S.p.A. et l'AGIP S.p.A. ayant décidé de fusionner,
par acte N° 14691 (Rép. 63554), reçu en date du 31 décembre 1964 par Maître En-
rico Castellini, notaire à Rome, l’'AGIP MINERARIA S.p.A. a été incorporée à
l'AGIP S.p.A. qui, par conséquent, prend en chargé les droits et les obligations de
VAGIP MINERARIA S.p.A. découlant pour celle-ci de sa souscription à la Conven-
tion du 10 juin 1960 ainsi qu’à l'Accord définitif, au Protocole additionnel y rela-
tif, au Cahier des Charges y annexé et au Contrat relatif à la zone B, ces derniers
portant tous la date du 3 novembre 1961.

6. - Dans la Convention signée le 10 juin 1960, l'AGIP MINERARIA S.p.A.
avait déjà déclaré son intérêt pour les surfaces représentant le prolongement de la
zone À. Toutefois, ces superficies n’avaient pu être comprises dans les permis de
recherche octroyés à la SITEP lors de la signature de l'Accord définitif du 3 no-
vembre 1961 parce qu’elles faisaient l’objet de permis de recherche délivrés à des
tiers. Ces permis ayant expiré et n’ayant pas été renouvelés, la SITEP a présenté au
Service des Mines du Secrétariat d'Etat au Plan et aux Finances les demandes de
permis de recherche des substances minérales du second groupe, telles que définies
à l'Article premier du Décret du ler janvier 1958 (14 rabia II, 1372) sur les mines,
pour ces mêmes surfaces. A la suite des demandes susdites, enregistrées en date des
18 et 23 mars 1964, par arrêté du Secrétaire d'Etat au Plan et aux Finances, en date
du 2 octobre 1961 (26 joumada I, 1384), a été octroyé à la SITEP un permis de re-
cherche dénommé Permis du Sud qui, dans le présent acte, est indiqué comme
zone À’.

7. - Les parties reconnaissent l'opportunité qu’il y aurait à ce que le nouveau
permis octroyé à la SITEP et dont il est question au paragraphe 6 ci-dessus soit
compris dans l’objet de la Convention précitée du 10 juin 1960 et soit régi par l’Ac-
cord définitif du 8 novembre 1961, le Protocole additionnel y relatif et le Cahier
des Charges y annexé.

8. - L'ETAT TUNISIEN a demandé, toutefois, que, dans le cas où il devien-
drait actionnaire de la SITEP à la suite de l’exercice du droit d’option qui lui est
réservé aux termes de la Convention et des accords précités, sa position soit inchan-

6
gée par rapport au développement de la nouvelle initiative entreprise par la SITEP
dans la zone A’.

L'ETAT TUNISIEN se réserve, par conséquent, le droit de se faire rembour- !

ser de toute charge qu’il aurait éventuellement à supporter en qualité d’actionnaire
de la SITEP au cas où les recherches dans la zone A? n’aboutiraient à aucun résul-
tat positif; en outre, au cas où les recherches auraïent abouti à des résultats positifs,
JETAT TUNISIEN se réserve le droit de dégager la SITEP des engagements d’ex-
ploitation et/ou de continuation de la recherche, jusqu’au moment où les recher-
ches auront abouti à un résultat positif qu’il retiendrait intéressant. =

9. - Dans l'esprit même des accords précédents, l'AGIP S.p.A. a accepté de
prendre à son compte, dans les hypothèses prévues au 2ème alinéa du paragraphe 8
précédent, le versement à l'ETAT TUNISIEN des sommes nécessaires pour _le_re-
mettre dans la situation dans laquelle il se serait trouvé en sa qualité d’actionnaire
de-la SITEP si celle-ci n’avait entrepris aucune initiative dans la zone A’. En re-
vanche, l’'AGIP S.p.A. a demandé que lui soit reconnu le droit de se voir céder par
la SITEP les titres miniers relatifs aux parties de la zone A’ où la SITEP se serait
dégagée de la susdite initiative d’exploitation et/ou de continuation de la recherche.

10. - Ceci étant exposé, les parties conviennent et stipulent ce qui suit:

ARTICLE PREMIER

L’exposé qui précède fait partie intégrante du présent Avenant.

Par arrêté du Secrétaire d'Etat au Plan et aux Finances en date du 2 octo-
bre 1964 (26 joumada I, 1884) a été octroyé à la Société Italo-Tunisienne d’Exploi-
tation Pétrolière - SITEP, un permis de recherche de substances minérales du se-
cond groupe, telles que définies à l’Article premier du Décret du ler janvier 1953
(14 rabia II, 1372) sur les mines, pour la zone et l’étendue ci-après indiquées,
Savoir:

Zone A’ — Permis du Sud, formé de quatre mille deux cent vingt et un (4.221)
périmètres élémentaires de 400 hectares chacun, couvrant une superfi-
cie totale de seize mille huit cent quatre-vingt-quatre (16.884) kilomè-
tres carrés.

L’étendue de la zone susdite est indiquée comme ‘Zone A’ et colorée en jaune
sur la carte planimétrique à l’échelle 1 : 1.000.000 annexée au présent Avenant et en
faisant partie intégrante (Annexe I).
ARTICLE 2

Le permis du Sud octroyé comme ci-dessus doit être considéré comme étant
compris dans l’objet de la Convention du 10 juin 1960 et comme étant régi dans
tous ses effets par l’Accord définitif du 8 novembre 1961, le Protocole additionnel
y relatif et le Cahier des Charges y annexé, ainsi que par les stipulations du présent
Avenant.

A tous les effets des actes susdits, chaque fois qu'il sera fait mention du titu-
laire du pennis de recherche ci-dessus et des concessions d'exploitation qui en dé-
rivent, il faut entendre pour tel la SITEP (ou bien, en ce qui concerne la zone À’,
VAGIP S.p.A. au cas où l'hypothèse de cession prévue à l'Article 9 du présent Ave-
nant se réaliserait). °

Le titulaire est admis à bénéficier des dispositions spéciales prévues au Décret
du 13 décembre 1948 (12 safar, 1868).

ARTICLE 8

1. Le titulaire s’engage à effectuer au cours de la période de validité du per-
mis initial de recherche de la zone A’ des travaux de recherche régulièrement
poursuivis conformément aux règles de l’art, dont le montant dûment justifié soit
égal à huit cent cinquante mille (850.000) dinars.

2. En tant que de besoin, il est précisé:

— que les dispositions des paragraphes 8 et 4 de l'Article 3 du Cahier des
Charges sont applicables à l'obligation de travaux minima stipulée au premier para-
graphe du présent Article, sauf celle se référant aux compensations prévues au pa-
ragraphe 2 dudit Article 8;

— que l'obligation de travaux minima de recherche portera, lors de chaque
renouvellement du permis initial de recherche, sur le même montant de huit cent
cinquante mille (850.000) dinars prévu pour la période de validité du permis initial.

ARTICLE 4

Les opérations de recherche dans la Zone A’ seront confiées à l'AGIP S.p.A. qui
accepte d’ores et déjà, et ce aux conditions suivantes:

a. Les plans de recherche ainsi que les conditions et modalités de leur exé-
cution seront établis par J’AGIP S.p.A. Par conséquent, l’AGIP S.p.A. assume l’obli-
gation de préparer ces plans et de les exécuter, soit directement, soit indirectement,
étant bien entendu que l’obligation de travaux minima sera respectée dans les ter-

8

ts
mes et avec les modalités prévues à l’Article 3 du présent Avenant. Les susdits plans

ainsi que les budgets y relatifs seront soumis à un Comité Technique composé de
deux membres représentant la SITEP et de deux membres représentant l’'AGIP S.p.A.

Toutefois, les avis exprimés par ce Comité Technique ne pourront en aucun cas en-
traver l'application des droits réservés à l'ETAT TUNISIEN et à l’'AGIP S.p.A., res-

pectivement, et stipulés au présent Avenant.

b. L'AGIP S.p.A. remettra à la SITEP des rapports détaillés sur les progrès
des travaux dans la zone A’ ainsi qu’un rapport final.

c. Toutes les dispositions, sans exception aucune, relatives aux garanties, fran-
chises, autorisations, exonérations et facilités prévues.en faveur de la SITEP — en
tant que titulaire des permis de recherche et des concessions d’exploitation qui en
dérivent — dans l'Accord définitif du 3 novembre 1961, le Protocole additionnel y
relatif et le Cahier des Charges y annexé, notamment celles prévues à l'Article 8
de l’Accord définitif, sont assurées à l’AGIP S.p.A. en ce qui concerne les travaux
de recherche à effectuer dans la zone A’, objet du présent Avenant.

d. L'AGIP S.p.A. avancera pour le compte de la SITEP les dépenses néces-{
saires pour l’exécution des plans des recherches à effectuer dans la zone A’, objet :
du présent Avenant.

e. La SITEP inscrira au crédit de l’'AGIP S.p.A. des sommes égales aux mon-
tants des dépenses supportées par celle-ci et approuvées par la SITEP et ce sur la
base des listes de dépenses que l'AGIP S.p.A. remettra à la SITEP au cours des
deux mois suivant chaque trimestre civil et conformément aux dispositions prévues
à cet effet à l'Article 7 du présent Avenant. La SITEP imputera et traitera les sus-
dites dépenses de recherche suivant les facultés que l’Article 7 de l'Accord défini-
tif du 8 novembre 1961 lui confère et conformément aux règles et aux modalités y
établies. La SITEP aura le droit de contrôler et de vérifier l’exactitude de ces listes
et de demander la présentation des pièces justificatives. Deux mois après la date de
présentation des listes, et à moins qu’une objection formelle n’ait été notifiée entre-
temps, aucune contestation ne sera plus admise.

Tous les montants constituant des avances de fonds ou la valeur des fournitu-
res de biens ou des services ou des accessoires, relatifs à l'exécution des recherches
faisant l’objet du présent Avenant, seront productifs d'intérêts avec effet à partir du
jour où les avances ou les fournitures auront été faites, et ce au taux prévu à l’Ar-
ticle 15, paragraphe 4, de l’Accord définitif du 8 novembre 1961.

f. L'engagement de l'AGIP S.p.A. de conduire pour le compte de la SITEP
les opérations de recherche dans la zone A’ et d’en avancer les dépenses, ainsi que :
tout autre engagement y relatif, prendont fin ainsi qu’il est prévu ci-dessous:
1. Au cas où l’'ETAT TUNISIEN, à l’occasion d’un résultat positif dans les ,
zones A B C D E faisant l’objet de l'Accord définitif du 3 novembre 1961, n’aurait
pas exercé, dans le délai stipulé, le droit d’option que l’Article 10 de l'Accord défi-
nitif précité lui réserve, les susdits engagements de l’AGIP S.p.A. prendront fin à
l'expiration du délai de quatre-vingt-dix jours prévu pour l'exercice dudit droit
d’option.

2. Au cas où l'ETAT TUNISIEN ayant exercé, dans le délai stipulé, le
droit d’option dont il est question à l’alinéa 1 ci-dessus, serait devenu actionnaire
de la SITEP, les engagements de l’'AGIP S.p.A. demeureront en vigueur jusqu’au
moment où la recherche dans la zone A’ aurait abouti à un résultat positif säns pré-
judice de la faculté reconnue à l'AGIP S.p.A. et dont il est question à l’alinéa 3
ci-dessous. l

Dans ces hypothèses et lors de chacun des résultats positifs de la recherche
dans la zone A’:

— si l'ETAT TUNISIEN exerce, dans le délai stipulé, le droit qui lui
est reconnu aux termes de l'Article 8 du présent Avenant, les engagements de
PAGIP S.p.A. prendront fin à la date à laquelle la demande de concession relative
au susdit résultat positif aura été déposée — aux termes de l'Article 51 du Décret
du ler janvier 1953 —- et ce uniquement en ce qui concerne la partie de la zone A?
faisant l’objet de la demande de concession susdite; _

— si PETAT TUNISIEN, à l’occasion de n'importe quel résultat positif
dans la zone A’, n’exerce pas, dans le délai stipulé, le droit qui lui est reconnu aux
termes de l'Article 8 du présent Avenant, les engagements de l’AGIP S.p.A. pren-
dront fin, pour toute la partie de la zone A’ dont la SITEP est encore titulaire, à
l'expiration de ce délai.

8. En outre, l’'AGIP S.p.A. a la faculté de s’exonérer des engagements de
conduire les recherches dans la zone A’ et d’en avancer les dépenses, ainsi que de
tout autre engagement y relatif, à l'expiration de la période de validité du permis
initial relatif à la zone A’ et des périodes de validité de ses renouvellements.

g. En raison de tout ce qui précède, l’AGIP S.p.A. accepte que les dépenses
avancées par elle lui soient remboursées conformément aux dispositions des Arti-
cles 6 et 7 ci-après.

ARTICLE 5

A tous les effets du présent Avenant, il est convenu d’entendre par résultat po-
sitif de la recherche un résultat tel que défini au troisième alinéa de l’Article 10 de
PAccord définitif du 8 novembre 1961.

10
_

ARTICLE 6

Au cas où la recherche dans la zone A’ aurait abouti à un résultat positif et la
SITEP aurait déposé une demande de concession au Service des Mines du Secréta-
riat d'Etat au Plan et à l'Economie Nationale, le remboursement des sommes — et
de leurs accessoires — inscrites au crédit de V'AGIP S.p.A. aux termes de l’Article 4
ci-dessus et non encore remboursées, se fera conformément aux dispositions de l’Ar-
ticle 15 de l'Accord définitif du 3 novembre 1961 relatives aux financements des
dépenses de recherche. :

La SITEP, dans les limites de ses disponibilités financières, pourra effectuer le
remboursement susdit, même avant que les conditions prévues ci-dessus se véri-
fient, suivant des modalités à convenir avec l’AGIP'S.p.A. sans préjudice des dis-
positions de l’Article 8 suivant.

ARTICLE 7

Il est expressément stipulé que dans tous les cas de remboursement à l’'AGIP
S.p.A. des dépenses relatives à la zone A’, les sommes à rembourser devront l’être
dans la même devise que celle dans laquelle lesdites dépenses auront été supportées
par l’AGIP S.p.A. et pour le même montant. Les intérêts prévus au dernier alinéa
du paragraphe e. de l'Article 4 du présent Avenant seront calculés et payés dans la
même devise que celle des dépenses qui les auront engendrés.

En raison de ce qui précède, les listes de dépenses présentées par l’AGIP S.p.A.
mentionneront le montant en devise étrangère correspondant au montant de chaque
dépense.

ARTICLE 8

À) Dans le cas où, à la suite de l'exercice, dans le délai stipulé, du droit d’op-
tion qui lui est réservé aux termes de l’Article 10 de l’Accord définitif du 3 no-
vembre 1961, YETAT TUNISIEN se trouverait être actionnaire de la SITEP, et en
vue de maintenir celui-ci dans la position dans laquelle il se serait trouvé en sa qua-
lité d’actionnaire de la SITEP si celle-ci n'avait entrepris aucune initiative dans la
zone À, il est expressément convenu ce qui suit:

l: Si la recherche dans la zone A’ n’aboutissait à aucun résultat positif,
V'AGIP S.p.A. versera à l'ETAT TUNISIEN un montant égal à 50 % des dépenses
de recherche que la SITEP aura remboursées ou remboursera à l'AGIP S.p.A. Le
paiement de ce montant sera effectué:

11
_— en ce qui concerne les dépenses éventuellement déjà remboursées par
la SITEP à l'AGIP S.p.A. à la date où cesseront les engagements de l’AGIP S.p.A.
(aux termes du paragraphe f. de l'Article 4 du présent Avenant), à cette même date;

— en ce qui concerne les dépenses qui, à cette date, seront encore à rem-
bourser par la SITEP à l'AGIP S.p.A., conformément aux dispositions de l’Arti-
cle 15 de l'Accord définitif du 3 novembre 1961, au fur et à mesure qu’elles seront
remboursées par la SITEP.

2. Si la recherche dans la zone A’ aboutissait à des résultats positifs, l'ETAT
TUNISIEN aura le droit, lors de chaque résultat positif, mais sous réserve des dis-
positions du paragraphe C) ci-dessous, de dégager la SITEP de toute initiative d’ex-
ploitation s’y référant et de continuation de la recherche sur la concession y rela-
tive. Ce droit pourra être exercé dans les quatre-vingt-dix jours à partir de la date
du dépôt de la demande de concession aux termes de l’Article 51 du Décret du
ler janvier 1958, moyennant notification à l’AGIP S.p.A. (et le cas échéant, à toutes
les autres sociétés de son groupe qui, à cette date, se trouveraient être actionnaires
de la SITEP), d’un acte contenant la pure et simple déclaration d’exercice du droit
prévu au présent paragraphe.

A cet égard il est convenu ce qui suit:

a){Au cas où à la suite d’un résultat positif lETAT TUNISIEN exercerait
le droit de dégager la SITEP comme indiqué ci-dessus, l’AGIP S.p.A. conduira à son
propre compte les opérations d’exploitation et de recherche ultérieure dans la partie
du permis devenue l’objet de la concession dont elle deviendra titulaire en vertu des
dispositions de l’Article 9 du présent Avenant. Dans ce cas l’'AGIP S.p.A. versera à
PETAT TUNISIEN une somme égale à 50 %_des dépenses de recherche afférentes
à la partie du permis objet de la concession. Aux effets ci-dessus, sera considéré,
comme «dépenses de recherche afférentes à la partic du permis objet de la conccsi
sion», le quota des dépenses supportées jusqu’à ce moment pour la recherche sur
toute la zone A’, imputable au résultat positif en question sur la base de critères de
ventilation adoptés présentément par l’AGIP S.p.A. et annexés au présent Avenant.
Le paiement à l’'ETAT TUNISIEN de la somme ainsi déterminée s'effectuera:

— en ce qui concerne les dépenses éventuellement déjà remboursées par
la SITEP à la date où prendront fin les engagements de l’AGIP S.p.A. (ainsi qu’il est
prévu à l'Article 4 du présent Avenant), le paiement s’effectuera à cette même date
et son montant sera calculé par application à la somme déterminée comme ci-dessus
du rapport existant à ce moment entre le montant des dépenses déjà remboursées et
le montant total des dépenses à rembourser à l’'AGIP S.p.A;

— en ce qui concerne le restant, le paiement s'effectuera au fur et à me-
sure qu’aura lieu le remboursement du chef de la SITEP des sommes — et de leurs

12
accessoires — inscrites au crédit de l'AGIP S.p.A. aux termes de l'Article 4 du pré-
sent Avenant et non encore remboursées, et ce, chaque fois, pour un montant calculé
suivant la méthode prévue à l'alinéa précédent.

‘b) Au cas où V'ETAT TUNISIEN exercerait le droit susmentionné en ce
qui concerne tous les résultats positifs auxquels la recherche aurait abouti dans la
zone A’, l'AGIP S.p.A. lui versera une somme égale à 50% des dépenses de re-
cherche afférentes à la partie du permis non couverte par des concessions et dé-
terminées comme il est prévu au sous-paragraphe a).qui précède. Le paiement à
VETAT TUNISIEN de la somme ainsi déterminée s’effectuera:

— en ce qui concemne les dépenses éventuellement déjà remboursées
par la SITEP à la date où prendront fin les engagements de l’'AGIP S-pA., cette

dernière paiera, à cette date, le solde de 50 %, tel que celui-ci apparaîtra après dé-
falcation des quotas utilisés en application du sous-paragraphe a) précédent.

— en ce qui concerne les dépenses de recherche qui n’ont pas encore
été remboursées, le paiement s'effectuera au fur et à mesure que les remboursements
auront lieu du chef de la SITEP, et ce, chaque fois, pour le solde de 50 %, tel que
celui-ci apparaîtra après défalcation des quotas utilisés en application de l'alinéa 2.a)
précédent.

B) Au cas où l'AGIP S.p.A. deviendrait titulaire de la concession d’exploitation
par l'application des dispositions stipulées à l'Article 9 du présent Avenant, toute
somme versée par l'AGIP S.p.A. à l’'ETAT TUNISIEN aux termes du précédent
sous-paragraphe 4-2) sera traitée dans le bilan des activités de l'AGIP S.p.A. en Tu-
nisie comme frais de premier établissement suivant les modalités prévues à l’Arti-
cle 7 de l'Accord définitif du 3 novembre 1%1.

€) Au cas où l'ETAT TUNISIEN n'aurait pas exercé dans le délai stipulé le
droit mentionné au sous-paragraphe A-2) du présent article, relativement à un résul-
tat positif quelconque auquel les recherches auraient abouti dans la zone A’, ce
droit deviendra caduc. Par conséquent, à compter de la date du dépôt de la demande
de concession consécutive à ce résultat positif, les engagements de l’'AGIP S.p.A.
prendront fin et la SITEP devra prendre directement à son compte aussi bien les
initiatives d’exploitation et/ou de continuation de la recherche dans la partie de la
zone À’ où ce résultat positif aura été obtenu, que les activités de recherche dans
tout le restant de la zone A’ non couvert par d’éventuelles concessions d’exploita-
tion dont l'AGIP S.p.A. serait titulaire ou aurait un droit acquis à le devenir.

D) Toute somme due par l’AGIP S.p.A. à l'ETAT TUNISIEN en application
du paragraphe À) du présent Article sera compensée jusqu’à due concurrence avec
les sommes dues à la même date par l'ETAT TUNISIEN à l’AGIP S.p.A. pour le

13
prix des actions SITEP achetées par celui-ci à la suite de l’exercice de son droit
d'option.

E) Toutes sommes dues par l’AGIP S.p.A. à l'ETAT TUNISIEN en application
du paragraphe À) du présent Article seront productives d'intérêts au taux prévu à
l'Article 4, paragraphe e. du présent Avenant, et ce, à partir de la date à laquelle
les dépenses de recherche auxquelles se réfèrent ces sommes auront été remboursées
par la SITEP à l'AGIP S.p.A.

ARTICLE 9

Au cas où, à la suite d’un résultat positif de la recherche dans la zone A’,
VETAT TUNISIEN exercerait le droit visé au paragraphe 2 de l'Article 8 ci-des-
sus, l’acte notifié à l’AGIP S.p.A. aux termes dudit paragraphe vaudra autorisation
préalable donnée par l'Autorité concédante à la SITEP — aux effets de l’Article 94
du Cahier des Charges — à la cession en faveur de l’AGIP S.p.A. des droits d’ex-
ploitation découlant du fait qu’un résultat positif a été obtenu, ainsi que de conti-
nuation de la recherche, sur la partie de la zone A’ où les recherches auraient abouti
à ce résultat positif.

Par conséquent, la SITEP accepte d’ores et déjà, sans aucune réserve, que le
titre minier de concession — avec tous les droits y rattachés — dont elle serait éven-
tuellement devenue titulaire sur la partie de la zone A’ dans laquelle le résultat po-
sitif aura été obtenu, ou, en l’absence de titre minier de concession, le droit de de-
mander et d’obtenir en son propre nom l’octroi d’une concession d’exploitation sur
la partie intéressée de la zone A’, soit transféré de plein droit à l’'AGIP S.p.A.

Les rapports entre l'AGIP S.p.A. — en tant que titulaire des concessions d’ex-
ploitation dans la zone A’ —- et l'Autorité concédante, seront ceux qui auraient été
applicables à la SITEP et ils seront régis à tous les effets par la Convention du
10 juin 1960, l'Accord définitif du 3 novembre 1961 et le Cahicr des Charges y an-
nexé, à l'exception uniquement des clauses relatives à la pluralité des permis ou de
celles concernant exclusivement la SITEP, qui ne sauraient être appliquées.

ARTICLE 10

Afin d’assurer aux parties l’exécution des droits qui leur sont respectivement re-
connus par le présent Avenant, et d’assurer la gestion des intérêts rattachés à ces
droits au sein de la SITEP qui sera titulaire du permis et des éventuelles conces-
sions d’exploitation dans la zone A’, il est expressément convenu que, au cas où
VETAT TUNISIEN exercerait son droit d’option, par dérogation aux critères et aux

. dispositions établis aux Articles 18 et 14 de l’Accord définitif du 8 novembre 1961:

14
— toute décision de la SITEP concernant la gestion du permis dans la
zone A’ (en particulier, en ce qui concerne la conduite des opérations de recherche
en général, les renouvellements du permis, la réduction ou l’abandon total ou par-
tiel du permis, la reconnaissance des découvertes, le dépôt en temps utile de la de-
mande de concession dans le cas visé à l’Article 11 du Cahier des Charges ou l’exer-
cice du droit visé à l’Article 18 dudit Cahier des Charges, etc.) sera prise par la
SITEP uniquement en conformité de la volonté manifestée par l'AGIP S.p.A.; cela,
jusqu'à l’achèvement de la recherche dans la zone A’, où — au cas où la recherche
aurait abouti — jusqu’à l’expiration du terme prévu pour l'exercice par l’'ETAT
TUNISIEN du droit visé au paragraphe 2 de l'Article 8 du présent Avenant;

— toute décision tendant à dégager la SITEP de toute initiative d’exploita-
tion ou de continuation de la recherche (dans l’hypothèse visée au paragraphe 2 de
l'Article 8 du présent Avenant), sera prise par la SITEP uniquement en conformité
de la volonté manifestée par l'ETAT TUNISIEN:

— les parties s'engagent réciproquement et formellement à déterminer sans
délai la formation de la volonté de la SITEP, dans tous ses organes compétents, en
conformité de ce qui est prévu au présent Article;

— le cas échéant, la personne désignée aux termes de l'Article 14 de lAc-
cord définitif du 8 novembre 1961 devra remplir son mandat dans les cas visés ci-
dessus uniquement de façon à assurer la réalisation sans délai de la volonté mani-
festée par la partie dont la volonté, selon le cas, est prépondérante aux termes du
présent Article.

ARTICLE 1]

Le présent Avenant et ses annexes sont dispensés des droits de timbre. Ils se-
ront enregistrés au droit fixe, à la charge de la SITEP.

Fait à Tunis, en trois exemplaires, le 29 janvier 1965.

Pour l'ETAT TUNISIEN Pour l’AGIP S.p.A.
Le Secrétaire d'Etat au Plan Lu et approuvé

et à l'Economie Nationale

MaARCELLO BoLDRINI
Lu et approuvé
BR» y She Pour la SOcIÉTÉ IraLo-TUNISIENNE
D'EXPLOITATION PÉTROLIÈRE

Lu et approuvé

CESARE GAVOTTI

15
»

»

»

TABLE DES MATIERES

Exposé préliminaire

Article premier: Octroi du permis de recherche dit «Zone A’ » - Permis du Sud

Article

Article
Article
Article
Articles

Article

Article

2: Application au Permis du Sud de la Convention du 10 juin 1960 et de
l'Accord définitif du 8 novembre 1961

8: Obligation de travaux minima

4: Conditions auxquelles l'AGIP S.p.A. procédera aux recherches
5: Définition de « résultat positif de la recherche »

6 et 7: Remboursement à l’AGIP S.p.A. des dépenses de recherche

8: Droits de l'Etat Tunisien relativement aux résultats obtenus par la re-
cherche

9: Cession des titres miniers à l’AGIP S.p.A.

Article 10: Modalités d’exécution des droits de l'Etat Tunisien et de l'AGIP S.p.A.

Article 11: Droits de timbre et frais d’enregistrement
29 Janvier 1965

A Monsieur

le Secrétaire d'Etat au Plan
et à l'Economie Nationale
de la République Tunisienne
Tunis

Monsieur le Secrétaire d'Etat,

Nous référant à l’Avenant à la Convention entre l'ETAT TUNISIEN et l'AGIP
MINERARIA S.p.A. conclue à Tunis le 10 juin 1960, signé ce jour, nous avons l’hon-
neur de vous informer de notre accord sur ce qui suit:

A l’Article 4, paragraphe a) de l’Avenant précité, il est stipulé que les plans des
recherches dans la zone A’ ainsi que le budget des dépenses y relatif, seront sou-
mis à un Comité Technique composé de deux représentants de la SITEP et de deux
représentants de l’AGIP S.p.A.

A partir du moment où l’'ETAT TUNISIEN deviendrait actionnaire au 50 pour
cent dé la SITEP à la suite de lexercice du droit d’option qui lui est réservé à l’Ar-
ticle 7 de la Convention précitée du 10 juin 1960, les deux représentants de la
SLTEP au sein du Comité Technique susvisé seront désignés par l'ETAT TUNISIEN.

Veuillez agréer, Monsieur le Secrétaire d'Etat, les assurances de notre parfaite
considération.

AGIP S.p.A. SOCIÉTÉ ITALO-TUNISIENNE
D'EXPLOITATION PÉTROLIÈRE

MarcELLO BoLDRINI CESARE GAVOTTI
